Case: 13-51078      Document: 00512779408         Page: 1    Date Filed: 09/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-51078
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 23, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LORENZO SOLIS-MARQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-1741-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Lorenzo Solis-Marquez (Solis) appeals his 12-month sentence but not his
conviction for illegally reentering the United States. Solis has been released
from custody and removed from the United States. Because there is no longer
any relief we can grant him, his appeal is DISMISSED AS MOOT. See United
States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.